DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 28 are currently amended.
Claims 8-20 are cancelled.
Claims 1-7 and 21-33 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends the claims provide a technical solution to the technical problem of network failures interfering with the use of a blockchain to authorize content access. Specifically, Applicant contends the functioning of the electronic device performing the claimed operations is improved because the electronic device will not hang attempting to authorize the content access until the network is restored. Examiner respectfully disagrees. What applicant contends is an improvement is not an improvement in the functioning of computers, nor technology, nor a technical field because a general-purpose computer would be capable of performing the same operations. Moreover, the amended claim limitations generally link the use of the judicial exception to a particular technological environment, that being network connectivity. Accordingly, Applicant’s contention is unpersuasive and this ground of rejection is maintained.

35 U.S.C. § 103
Applicant contends that the cited references do not teach the amended claim limitations. However, cited reference Zhang teaches amended claims “… due to network failure” (para 68) and “… due to resolution of the network failure” (para 68).

Terminal Disclaimer
The terminal disclaimer filed on 09/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/735,396 and 17/735,793 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-7 and 21-27:
Step 1
Claims 1-7 and 21-27 are directed to an electronic device (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of determining whether to allow a request to access content using a local copy that specifies access rights, and reconciling the local copy. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed determining whether to allow a request to access content, and the claimed reconciling of a local copy that specifies access rights to content is an example of commercial or legal interactions because it involves sales activities or behaviors of content access, as well as business relations of content access rights management. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
a non-transitory storage medium that stores instructions
a processor that executes the instructions to: 
obtain from a blockchain network a local copy of a blockchain that specifies access rights to content in a content delivery network
receive a request to access a locally stored item of content while the blockchain network is unavailable due to network failure
determine whether to allow the access using the local copy of the blockchain
reconcile the local copy of the blockchain to the blockchain upon reconnection to the blockchain network due to resolution of the network failure

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “of the blockchain”, “due to network failure” and “due to resolution of the network failure” generally links the use of the judicial exception to a particular technological environment, that being of blockchains, and network connectivity. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-7 and 21-33 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 28-33:
Step 1
Claims 28-33 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.


Step 2A Prong One
Claim 28 recites (i.e., sets forth or describes) an abstract idea of determining whether to allow a request to access content using a local copy that specifies access rights, and reconciling the local copy. Specifically, but for the additional elements, claim 28 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed determining whether to allow a request to access content, and the claimed reconciling of a local copy that specifies access rights to content is an example of commercial or legal interactions because it involves sales activities or behaviors of content access, as well as business relations of content access rights management. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
obtaining from a blockchain network, using at least one processor, a local copy of a blockchain that specifies access rights to content in a content delivery network
receiving a request, using the at least one processor, to access a locally stored item of content while the blockchain network is unavailable due to network failure
determining, using the at least one processor, whether to allow the access using the local copy of the blockchain
reconciling the local copy of the blockchain to the blockchain, using the at least one processor, upon reconnection to the blockchain network due to resolution of the network failure


Step 2A Prong Two
Claim 28 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “of the blockchain”, “due to network failure” and “due to resolution of the network failure” generally links the use of the judicial exception to a particular technological environment, that being of blockchains, and network connectivity. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 28, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 29-33 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0170112 A1 to DeCastro (hereinafter “DeCastro”) in view of US 2018/0137507 A1 to Jayachandran et al. (hereinafter “Jayachandran”) and further in view of US 2017/0181052 A1 to Zhang et al. (hereinafter “Zhang”).

Claim 1:
DeCastro teaches:
a non-transitory storage medium that stores instructions; a processor that executes the instructions to (paras 47, 62)
obtain from a blockchain network a local copy of a blockchain (paras 24-25, 30, 48, 50, 53, 72, 74-75)
while the blockchain network is unavailable (paras 24-25, 30, 48, 50, 53, 72, 74-75)
using the local copy of the blockchain (paras 24-25, 30, 48, 50, 53, 72, 74-75)
reconcile the local copy of the blockchain to the blockchain upon reconnection to the blockchain network (paras 30, 46, 48, 50-51, 53, 74-75)
DeCastro does not teach:
that specifies access rights to content in a content delivery network
receive a request to access a locally stored item of content … due to network failure
determine whether to allow the access
due to resolution of the network failure
Jayachandran teaches:
that specifies access rights to content in a content delivery network (paras 18, 20-22)
receive a request to access a locally stored item of content (paras 19-21)
determine whether to allow the access (paras 18, 20-22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of DeCastro to include specifying access rights to content in a content delivery network, receiving a request to access a locally stored item of content, and determining whether to allow the access, as disclosed in Jayachandran. One or ordinary skill in the art would have been motivated to do so in order to improve security (Jayachandran, paras 2-5).
DeCastro in view of Jayachandran does not teach:
due to network failure … due to resolution of the network failure
Zhang teaches:
due to network failure … due to resolution of the network failure (para 68)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of DeCastro in view of Jayachandran to include due to network failure and due to resolution of the network failure, as disclosed in Zhang. One or ordinary skill in the art would have been motivated to do so in order to improve security (Zhang, paras 9-27).

Claim 2: 
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 1. DeCastro also teaches:
using the local copy of the blockchain (paras 24-25, 30, 48, 50, 53, 72, 74-75)
the processor reconciles the local copy of the blockchain to the blockchain by determining that no changes were made to the blockchain prior to the reconnection (paras 30, 46, 48, 50-51, 53, 74-75)
Jayachandran also teaches:
the access was allowed (paras 18, 20-22)
that impact allowance of the access (paras 18, 20-22)

Claim 7: 
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 1. DeCastro also teaches:
wherein the processor reconciles the local copy of the blockchain to the blockchain by updating the blockchain for a right requested to allow the access using the local copy (paras 30, 46, 48, 50-51, 53, 74-75)

Claim 21: 
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 1. DeCastro also teaches:
wherein the processor determines … using the local copy of the blockchain after attempting to use the blockchain (paras 24-25, 30, 48, 50, 53, 72, 74-75)
Jayachandran also teaches:
whether to allow the access … to determine whether to allow the access (paras 18, 20-22)

Claim 22: 
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 1. DeCastro also teaches:
wherein the processor obtains the local copy of the blockchain after determining that the blockchain has changed (paras 24-25, 30, 48, 50, 53, 72, 74-75)

Claim 23: 
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 1. DeCastro also teaches:
wherein the processor obtains the local copy of the blockchain prior to entering a mode where the blockchain network will be unavailable (paras 24-25, 30, 48, 50, 53, 72, 74-75)

Claim 24: 
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 23. DeCastro also teaches:
wherein the mode comprises a remote mode where the electronic device is disconnected from a communication network (paras 24-25, 30, 48, 50, 53, 72, 74-75)



Claim 25: 
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 24. DeCastro also teaches:
wherein the processor enters the remote mode from a local mode where the electronic device is connected to the communication network (paras 24-25, 30, 48, 50, 53, 72, 74-75)

Claim 26: 
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 1. Jayachandran also teaches:
locally storing an item of content (paras 15, 22)

Claim 27: 
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 1. Jayachandran also teaches:
wherein the locally stored item of content comprises a digital video recording (paras 15, 22)

Claim 28:
DeCastro teaches:
obtaining from a blockchain network, using at least one processor, a local copy of a blockchain (paras 24-25, 30, 48, 50, 53, 72, 74-75)
while the blockchain network is unavailable (paras 24-25, 30, 48, 50, 53, 72, 74-75)
using the local copy of the blockchain (paras 24-25, 30, 48, 50, 53, 72, 74-75)
reconciling the local copy of the blockchain to the blockchain, using the at least one processor, upon reconnection to the blockchain network (paras 30, 46, 48, 50-51, 53, 74-75)
DeCastro does not teach:
that specifies access rights to content in a content delivery network
receiving a request, using the at least one processor, to access a locally stored item of content … due to network failure
determining, using the at least one processor, whether to allow the access
due to resolution of the network failure
Jayachandran teaches:
that specifies access rights to content in a content delivery network (paras 18, 20-22)
receiving a request, using the at least one processor, to access a locally stored item of content (paras 19-21)
determining, using the at least one processor, whether to allow the access (paras 18, 20-22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DeCastro to include specifying access rights to content in a content delivery network, receiving a request to access a locally stored item of content, and determining whether to allow the access, as disclosed in Jayachandran. One or ordinary skill in the art would have been motivated to do so in order to improve security (Jayachandran, paras 2-5).
DeCastro in view of Jayachandran does not teach:
due to network failure … due to resolution of the network failure
Zhang teaches:
due to network failure … due to resolution of the network failure (para 68)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DeCastro in view of Jayachandran to include due to network failure and due to resolution of the network failure, as disclosed in Zhang. One or ordinary skill in the art would have been motivated to do so in order to improve security (Zhang, paras 9-27).

Claim 29: 
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 28. DeCastro also teaches:
determining whether or not the blockchain network is available (paras 24-25, 30, 48, 50, 53, 72, 74-75)

Claim 30:
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 28. DeCastro also teaches:
wherein the blockchain network is unavailable (paras 24-25, 30, 48, 50, 53, 72, 74-75)
Zhang teaches:
because of an outage condition (para 68)

Claim 31:
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 28. DeCastro also teaches:
wherein the blockchain network is unavailable (paras 24-25, 30, 48, 50, 53, 72, 74-75)
Zhang teaches:
because the blockchain network is too busy to respond (para 68)

Claim 32:
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 28. DeCastro also teaches:
wherein the blockchain network is unavailable (paras 24-25, 30, 48, 50, 53, 72, 74-75)
Zhang teaches:
because the blockchain network is communicably connected to the at least one processor via a communication medium that is in an outage condition (para 68)

Claim 33:
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 28. DeCastro also teaches:
wherein the blockchain network is unavailable (paras 24-25, 30, 48, 50, 53, 72, 74-75)
Zhang teaches:
because the blockchain network is communicably connected to the at least one processor via a communication medium that does not have sufficient available network bandwidth for communication between the at least one processor and the blockchain network (para 68)


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over DeCastro in view of Jayachandran in view of Zhang and further in view of US 2006/0159264 A1 to Chen et al. (hereinafter “Chen”).

Claim 3:
DeCastro in view of Jayachandran in view of Zhang teach all limitations of claim 1. DeCastro also teaches:
using the local copy of the blockchain (paras 24-25, 30, 48, 50, 53, 72, 74-75)
the processor reconciles the local copy of the blockchain to the blockchain by determining that changes were made to the blockchain prior to the reconnection (paras 30, 46, 48, 50-51, 53, 74-75)
Jayachandran also teaches:
the access was allowed (paras 18, 20-22)
that impact allowance of the access (paras 18, 20-22)
DeCastro in view of Jayachandran in view of Zhang does not teach:
taking an action to remedy unauthorized access
Chen teaches:
taking an action to remedy unauthorized access (paras 5, 33-34, 49)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of DeCastro in view of Jayachandran in view of Zhang to include taking an action to remedy unauthorized access, as disclosed in Chen. One or ordinary skill in the art would have been motivated to do so in order to improve security (Chen, paras 18-41).

Claim 4: 
DeCastro in view of Jayachandran in view of Zhang in view of Chen teach all limitations of claim 3. Chen also teaches:
wherein the action includes billing an account for the access (paras 66-68)

Claim 5: 
DeCastro in view of Jayachandran in view of Zhang in view of Chen teach all limitations of claim 3. Chen also teaches:
wherein the action includes denying subsequent access requests until access rights are updated to reflect the allowance of the access (paras 5, 33-34, 49)

Claim 6: 
DeCastro in view of Jayachandran in view of Zhang in view of Chen teach all limitations of claim 3. Chen also teaches:
wherein the action includes denying access to another locally stored item of content until access rights are updated to reflect the allowance of the access (paras 5, 33-34, 49)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685